DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 3/1/2021, with respect to the rejection of claims 1, 2, 13-15, 19, 20 over Moorehead in view of Gibson have been fully considered and are persuasive.  Those rejections have been withdrawn. 
Applicant has not traversed the rejection of claims 1, 4, 5 over Bark in view of Gibson. The Examiner does not believe the same arguments apply to Bark because Bark does not teach the annular projection around the top of the rigid member, nor does Bark disclose that the rigid member contacts the septum to fully expel the fluid in the reservoir.
The amendments overcome the prior 112 rejections.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bark (US 4,832,054) in view of Gibson.
Regarding claim 1, Bark discloses a variable volume infusion port 12 comprising, a hollow body forming a reservoir 14 (fig. 3), the hollow body including a base 26 and an open top 20, a septum 24 disposed across at least a portion of the open top (col. 4, line 3; fig. 3), a hollow stem 38 in fluid communication with the reservoir, the hollow stem projecting at least partially from the hollow body (fig. 3), and a displaceable rigid member 28 (formed from stainless steel: col. 3, lines 67-68) biased, in the absence of an insertion or an injection device 46 into the reservoir, to a first position proximate the septum  such that the reservoir contains a first fluid volume (fig. 2; col. 2), a least a portion of the displaceable member displaceable by the insertion of the injection device 46 into the reservoir to a second position distal form the septum such that the reservoir contains a second fluid volume that is greater than the first fluid volume (fig. 3; col. 4, lines 25-32).
Claim 1 further calls for the displaceable member to comprise a rigid member having an upper surface and a transversely opposed lower surface, wherein the upper surface includes one or more surface features to promote flow toward the hollow stem.  Bark discloses the rigid member having an upper surface and a transversely opposed lower surface (fig. 3), but fails to disclose the claimed surface features.  Gibson teaches surface features, such as grooves located on the fluid contacting surface of the device, which improve flow of the fluid within the reservoir without added structural thickness (col. 4, lines 62-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rigid member of Bark to include surface features on the upper surface, which forms the surface that contacts the fluid in the reservoir, to promote fluid flow without adding structural thickness as taught by Gibson.  Since the rigid member of Bark in the first position (fig. 2) does not contact the septum, the septum does not occupy the recessed surface features when the rigid member is in the first position in the device of Bark modified by Gibson as discussed above.
Regarding claim 4, Bark discloses a spring 32 to bias the rigid member to the first position to provide the first volume (fig. 2), and wherein the insertion of the injection device into the reservoir compresses the spring and displaces the rigid member to the second position to provide the second fluid volume (col. 4, lines 1-8; fig. 3).
Regarding claim 5, Bark discloses that the spring is a coil spring (fig. 2).
Regarding claim 13, Bark discloses that the hollow body and the septum comprise a subcutaneous infusion port (col. 1, lines 49-50).

Regarding claim 19, Bark discloses a variable volume infusion port 12 comprising, an infusion port forming an internal reservoir 14 having a longitudinal axis (fig. 3: longitudinal axis defined along the length of the needle inserted into the reservoir), a displaceable rigid member 28 (formed from stainless steel: col. 3, lines 67-68) disposed within the reservoir, transverse to the longitudinal axis, the displaceable member to provide a variable fluid volume in the internal reservoir (figs. 2, 3), the rigid member including an upper surface (fig. 3: surface which contacts the needle tip) and an opposed lower surface, the displaceable member is biased, in the absence of an insertion or an injection device 46 into the reservoir, to a first position such that the reservoir contains a first fluid volume (fig. 2; col. 2), wherein insertion of the injection device 46 into the reservoir to a second position distal form the septum such that the reservoir contains a second fluid volume that is greater than the first fluid volume (fig. 3; col. 4, lines 25-32).
Claim 19 further calls for the displaceable member to comprise a rigid member having an upper surface and a transversely opposed lower surface, wherein the upper surface includes one or more surface features to promote flow toward the hollow stem.  Bark discloses the rigid member having an upper surface and a transversely opposed lower surface (fig. 3), but fails to disclose the claimed surface features.  Gibson teaches surface features, such as grooves located on the fluid contacting surface of the device, which improve flow of the fluid within the reservoir without added structural thickness (col. 4, lines 62-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rigid member of Bark to include surface features on the upper surface, which forms the surface that contacts the fluid in the reservoir, to promote fluid flow without adding structural thickness as taught by Gibson.  Since the rigid member of Bark in the first position (fig. 2) does not contact the septum, the septum does not occupy the recessed surface features when the rigid member is in the first position in the device of Bark modified by Gibson as discussed above.

Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bark in view of Gibson as applied to claim 1 above, and further in view of Manesis et al (US 2012/0109080).
Claim 6 calls for the rigid member to comprise a laminated rigid member including a metallic member and a polymer layer disposed proximate at least a portion of the metallic member.  Bark discloses that the rigid member stainless steel (col. 3, lines 67-68), but fails to disclose the claimed laminated rigid material.  Manesis teaches a rigid member formed of suitable puncture resistant material such a polymer, metal, or a suitable combination thereof, wherein the metal may be stainless steel (page 3, para. 0043; fig. 8). This provides a surface to resist puncture and prevent the inserted needle from slipping on the metal plate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rigid member of Bark to include a polymer layer disposed proximate the metallic member as taught by Manesis because such a configuration is a disclosed alternative to a metallic plate and provides puncture resistance while preventing the needle from slipping on the metal place during insertion.
Regarding claim 7, Manesis further teaches a silicone layer disposed proximate at least a portion of the polymer layer (page 3, para. 0045; fig. 8) which further prevents slipping.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rigid member of Bark to include a layer of silicone as taught by Manesis to prevent the rigid element from slipping against the needle or other surface.
Allowable Subject Matter
Claims 2, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2 and 20 call for the first fluid volume to comprise 15% or less of the second fluid volume.  The device of Bark is designed to that the reservoir can be accessed from either septum 24 or 26 and therefore the device would not be able to operate as intended if the first volume and second volume were sized as claimed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783